Citation Nr: 1645739	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-31 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility for VA nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1957 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied the Veteran's claim for nonservice-connected disability pension benefits on the grounds that he had no active service during a period of war.  Jurisdiction over the Veteran's file was subsequently transferred to the RO in Atlanta, Georgia.   

The Veteran requested a hearing before a Veterans Law Judge in connection with his appeal.  In March 2016, he was notified that a hearing was scheduled for May 2016; however, he failed to appear for the hearing.  His request for a hearing is deemed withdrawn because he did not seek to reschedule the hearing or provide good cause for the failure to appear.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran served on active duty in the United States Army from January 1957 to August 1958, which was not during a period of war.


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is precluded by law.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  

For reasons discussed in greater detail below, the Veteran does not have the requisite active wartime service so as to meet basic eligibility requirements for entitlement to nonservice-connected pension.  Thus, because the application of the law to the undisputed facts is dispositive of the claim, no discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30   (1994); Mason v. Principi, 16 Vet. App. 129   (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

 II. Analysis

The Veteran served on active duty in the United States Army from January 1957 to August 1958 during peacetime.  He seeks nonservice-connected pension benefits, arguing that he served during the Lebanon Conflict, which should be considered wartime service for the purposes of determining eligibility to such benefits.  See January 2011 Notice of Disagreement.  He further argues that pension benefits should be granted regardless of the number of wartime days a veteran serves under the principle of fairness, because "[w]ar could happen any day [.]"  See December 2011 Written Statement.

Unfortunately, the applicable statutes and regulations preclude the grant of pension benefits in this instance.  Pension benefits are payable to a veteran who served in the active military, naval, or air service for ninety (90) days or more during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  The period of war encompassing the Korean conflict ended on January 31, 1955.  38 U.S.C.A. § 101(9), (11) (West 2014); 38 C.F.R. § 3.2 (2015).  The next period of war began no earlier than February 28, 1961.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  The Veteran argues that he served during the Lebanon Conflict, and that such service should be deemed "wartime" service.  However, the evidence of record, including the Veteran's DD Form 214, does not show that he served during a period of war as defined by law.  38 U.S.C.A. § 101(6)-(9), (11), (29), (33); 38 C.F.R. § 3.2.   

In a case where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board has considered the Veteran's argument that pension benefits should be granted based on the principle of fairness; however, the Board is without authority to grant benefits sought on equitable grounds.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Therefore, as the Veteran did not serve on active duty during a period of war, he does not meet the basic eligibility requirements for VA pension benefits and his claim must be denied.


ORDER

Basic eligibility for entitlement to VA disability pension benefits is not established; the appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


